   Case 1:19-cv-01020-LPS Document 3 Filed 04/20/20 Page 1 of 1 PageID #: 18


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 ERIC SABATINI, Individually and On               )
 Behalf of All Others Similarly Situated,         )
                                                  )
                        Plaintiff,                )   Case No. 1:19-cv-01020-LPS
                                                  )
        v.                                        )
                                                  )
 AQUANTIA CORP., LIP-BU TAN, FARAJ                )
 AALAEI, DMITRY AKHANOV, BAMI                     )
 BASTANI, KEN PELOWSKI, GEOFFREY                  )
 G. RIBAR, SAM SRINIVASAN, and                    )
 ANDERS SWAHN,                                    )
                                                  )
                        Defendants.               )


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) with prejudice as to plaintiff only,

and without prejudice as to the putative class. Defendants have filed neither an answer nor a

motion for summary judgment in the Action, and no class has been certified in the Action.

 Dated: April 20, 2020                                RIGRODSKY & LONG, P.A.

                                                By: /s/ Brian D. Long
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                               Attorneys for Plaintiff
